Title: From Thomas Jefferson to the County Lieutenants of Goochland and Henrico, 21 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 21st 1781
        
        Should the Marquis Fayette give you Notice at any Time that there is Reason to apprehend the Enemy will cross James River, you will be pleased to order all Cattle and Horses which may be within twenty Miles wherever they shall at any Time be to be removed [&c. as in the Letter to Powhatan.] I am &c.,
         Thomas Jefferson
        
      